 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-9
                                     Appendix I Filed: 01/18/19 Page: 1 of 2 PAGEID #: 7208
                                                                                                    Intervenors' Trial Exhibit List



                                                                                                                                                                                                     Deposition
Exhibit                                              Document Description                                                   Document Date           Bates Number               Deposition             Exhibit      Objection
Number                                                                                                                                                                                                Number
          Wendy K. Tam Cho, Ph.D. Curriculum Vitae                                                                                                                       Wendy K. Tam   Cho, Ph.D.    Exhibit 1
          Wendy K. Tam Cho, Ph.D. Expert Report (10/5/2018)                                                                 October 5, 2018                              Wendy K. Tam   Cho, Ph.D.    Exhibit 2
          Wendy K. Tam Cho, Ph.D. Rebuttal Expert Report (11/26/2018)                                                      November 26, 2018                             Wendy K. Tam   Cho, Ph.D.    Exhibit 3
          Confidential Source Code                                                                                                                                       Wendy K. Tam   Cho, Ph.D.    Exhibit 4
          10/12/18 - Letter from E. Zhang to P. Lewis, et al. Re: Ohio A. Philip Randolph Institute v. Smith                October 12, 2018                             Wendy K. Tam   Cho, Ph.D.    Exhibit 5
          Dr. Cho's Run Output File                                                                                                                                      Wendy K. Tam   Cho, Ph.D.    Exhibit 6
          Wendy K. Tam Cho, Ph.D. Supplemental Expert Report (12.28.18)                                                    December 28, 2018
          10/9/2018 - Letter from N. Subhedar to P. Lewis, et al. Re: Ohio A. Philip Randolph Institute v. Smith            October 9, 2018
          Native of Dr. Cho's Run Output File- File Name "run1.txt"
          Errata to Wendy K. Tam Cho, Ph.D Expert Report (10/18/2018)                                                       October 18, 2018
          Declaration of William S. Cooper (10/5/2018) (also Niven Exhibit 10)                                              October 5, 2018                                 William   S. Cooper       Exhibit 1
          Brennan Center for Justice Overview: Ohio Redistricting Reform Proposal                                            February 2018                                  William   S. Cooper       Exhibit 2
          Ohio U.S. House Zero Deviation 2012 Plan                                                                                                                          William   S. Cooper       Exhibit 3
          Ohio U.S. House Proposed Remedial Plan                                                                                                                            William   S. Cooper       Exhibit 4
          Exhibit A - Documents Re: William S. Cooper Declaration                                                                                                           William   S. Cooper       Exhibit 5
          Errata to Declaration of William S. Cooper (11/30/2018)                                                          November 30, 2018                                William   S. Cooper       Exhibit 6
          Ohio U.S. House Proposed Remedial Plan 11/30/2018 Mod                                                            November 30, 2018                                William   S. Cooper       Exhibit 7
          Supplemental Declaration of William S. Cooper (11/26/2018)                                                       November 26, 2018                                William   S. Cooper       Exhibit 8
          Second Supplemental Declaration of William S. Cooper (11/27/2018)                                                November 27, 2018                                William   S. Cooper       Exhibit 9
          Ohio U.S. House Zero Deviation Hypothetical Plan 1A                                                                                                               William   S. Cooper       Exhibit 10
          Ohio U.S. House Zero Deviation Hypothetical Plan 2A                                                                                                               William   S. Cooper       Exhibit 11
          Demonstrative Re: 2012, 2014, 2016 AVG                                                                                                                            William   S. Cooper       Exhibit 12
          Third Supplemental Declaration of William S. Cooper (12.28.18)                                                   December 28, 2018
          Lisa Handley Expert Report (10/5/2018)                                                                            October 5, 2018                                   Lisa Handley            Exhibit 1
          Lisa Handley Expert Report (U.S. v. City of Euclid) (2/1/2007)                                                    February 1, 2007                                  Lisa Handley            Exhibit 2
          Lisa Handley Rebuttal Expert Report (U.S. v. City of Euclid) (5/10/2007)                                           May 10, 2007                                     Lisa Handley            Exhibit 3
          Lisa Handley Expert Report (U.S. v. Euclid City School District) (3/1/2009)                                        March 1, 2009                                    Lisa Handley            Exhibit 4
          Lisa Handley Rebuttal Expert Report (U.S. v. Euclid City School District) (4/15/2009) "Declaration of Dr. Lisa
                                                                                                                             April 15, 2009                                   Lisa Handley
          R. Handley"                                                                                                                                                                                 Exhibit 5
          Analysis of 2009 Election for Euclid City School Board District Board of Education                                 March 5, 2010                                    Lisa Handley            Exhibit 6
          Rebuttal to Engstrom Report (U.S. v. Euclid City School District) (7/22/2010) "Declaration of D. Lisa R.
                                                                                                                              July 22, 2010                                   Lisa Handley
          Handley"                                                                                                                                                                                    Exhibit 7
          2009 Paper - Legislative Studies Quarterly " Has the Voting Rights Act Outlived its Usefulness? In a Word,
                                                                                                                           November 1, 2009                                   Lisa Handley
          "No"" - by Lublin, Brunell, Grofman, Handley                                                                                                                                                Exhibit 8
          David H. Niven, Ph.D. Report (10/5/2018) - Dividing Neighbors and Diminishing Voices: An Analysis of Ohio's
                                                                                                                            October 5, 2018                                 David Niven, Ph.D.
          Congressional Districts                                                                                                                                                                     Exhibit 1
          David H. Niven, Ph.D. Curriculum Vitae                                                                             October 2018                                   David Niven, Ph.D.        Exhibit 2
          David H. Niven, Ph.D. Response to Thornton and Brunell (11/26/2018)                                              November 26, 2018                                David Niven, Ph.D.        Exhibit 3
          Rebuttal Expert Report of Janet R. Thornton, Ph.D. (11/12/2018)                                                  November 12, 2018                                David Niven, Ph.D.        Exhibit 5
          Geographic Terms and Concepts - Census Tract [www.census.gov]                                                    December 18, 2018                                David Niven, Ph.D.        Exhibit 6
          Niven Save File Exports                                                                                                                                           David Niven, Ph.D.        Exhibit 7
          Ohio Congressional District Map, 2002-2012                                                                                                 SOS 001054             David Niven, Ph.D.        Exhibit 8
          Ohio Congressional District Map, 2012-2022                                                                                                                        David Niven, Ph.D.        Exhibit 9
          davidniven.com Website Printout                                                                                  December 18, 2018                                David Niven, Ph.D.        Exhibit 11
          HarperCollins Publishing Website - Printout Re: David Niven                                                      December 19, 2018                                David Niven, Ph.D.        Exhibit 12
          Niven Tweets, 12/12/2017                                                                                         December 12, 2017                                David Niven, Ph.D.        Exhibit 13
          Niven Tweets, 11/16/2017                                                                                         November 16, 2017                                David Niven, Ph.D.        Exhibit 14
          Niven Tweets, 3/6/2018                                                                                             March 6, 2018                                  David Niven, Ph.D.        Exhibit 15
          Niven Tweets, 11/14/2018                                                                                         November 14, 2018                                David Niven, Ph.D.        Exhibit 16
          Niven Tweets, 6/13/2018                                                                                            June 13, 2018                                  David Niven, Ph.D.        Exhibit 17
          Christopher Warshaw Expert Report (10/5/2018) "An Evaluation of the Partisan Bias in Ohio's 2011
                                                                                                                            October 5, 2018                               Christopher Warshaw
          Congressional Districting Plan and its Effects on Representation in Congress"                                                                                                               Exhibit 1
          Figure 1 Ohio Partisan Distribution 2004 to 2010                                                                                                                Christopher Warshaw         Exhibit 2
          Figure 7 Ohio Partisan Distribution 2012 to 2016                                                                                                                Christopher Warshaw         Exhibit 3
          Essay by Wendy Cho "Measuring Partisan Fairness: How Well Does the Efficiency Gap Guard Against
                                                                                                                                                                          Christopher Warshaw
          Sophisticated As Well As Simple Minded Modes of Partisan Discrimination"                                                                                                                    Exhibit 4
          Figure 5 Cleveland Area                                                                                                                                         Christopher Warshaw         Exhibit 5
          Christopher Warshaw Rebuttal Report (11/26/2018)                                                                 November 26, 2018                              Christopher Warshaw         Exhibit 6
          Christopher Warshaw Expert Report (11/27/2017) in League of Women Voters of Pennsylvania v. the
                                                                                                                           November 27, 2017                              Christopher Warshaw
          Commonwealth of Pennsylvania, 159 MM 2017 (Pa.)                                                                                                                                             Exhibit 7
          Christopher Warshaw Expert Report (6/1/2018) Michigan case in League of Women Voters of Michigan v.
                                                                                                                              June 1, 2018                                Christopher Warshaw
          Johnson , No. 2:2017cv14148 (E.D. Mich.)                                                                                                                                                    Exhibit 8
          2017 Article of Gregory Warrington "Quantifying gerrymandering using the vote distribution" (5/15/2017)            May 15, 2017                                 Christopher Warshaw         Exhibit 9
          U.S. House of Representatives Roll Call Votes 114th Congress - 1st Session (2015)                                November 29, 2018                              Christopher Warshaw         Exhibit 10
          VoteView.com - Lindsay Graham Entry                                                                                                                             Christopher Warshaw         Exhibit 11
          Pew Research Center Article "From the very start, sharp partisan divisions over Obamacare" (6/25/2015)             June 25, 2015                                Christopher Warshaw         Exhibit 12
          Christopher Warshaw Supplemental Expert Report (12.28.18)                                                        December 28, 2018
          Expert Report of Thomas Brunell (11/12/2018) (also Niven Exhibit 4)                                              November 12, 2018                                 Thomas Brunell           Exhibit 1
          July 20, 2011 Columbus Regional Hearing Testimony- File Name "2011-07-20 Columbus Regional Hearing
                                                                                                                              July 20, 2011
          Testimony.pdf"                                                                                                                         DIROSSI 0000151-201
          House Bill 319 Rep. Matt Huffman Sponsor Testimony- File Name "2011-09-13 Huffman Sponsor
                                                                                                                                                  LENZO_000041-42
          Testimony.docx"
          H.B. 369 Rep. Matt Huffman Sponsor Testimony                                                                                                                      Matthew Huffman           Exhibit 19
          Ohio House Republican Caucus, How the Problem Started- File Name "MCGREGOR000001-
                                                                                                                                                 MCGREGOR000002-7               Troy Judy
          MCGREGOR000007.pdf"                                                                                                                                                                         Exhibit 30
          OHIO House of Representatives JOURNAL Thursday, September 15, 2011, available at
                                                                                                                           September 15, 2011
          http://archives.legislature.state.oh.us/JournalText129/HJ-09-15-11.pdf
          OHIO House of Representatives JOURNAL Wednesday, September 21, 2011, available at
                                                                                                                           September 21, 2011
          http://archives.legislature.state.oh.us/JournalText129/HJ-09-21-11.pdf
          OHIO House of Representatives JOURNAL CORRECTED VERSION Wednesday, December 14, 2011,
                                                                                                                           December 14, 2011
          available at http://archives.legislature.state.oh.us/JournalText129/HJ-12-14-11.pdf
          OHIO SENATE JOURNAL Wednesday, September 21, 2011, available at
                                                                                                                           September 21, 2011
          http://archives.legislature.state.oh.us/JournalText129/SJ-09-21-11.pdf
          OHIO SENATE JOURNAL Wednesday, December 14, 2011, available at
                                                                                                                           December 14, 2011
          http://archives.legislature.state.oh.us/JournalText129/SJ-12-14-11.pdf
          Screenshot of Original Map Produced in Maptitude [Original_CD01] and associated native files                                            GLASSBURN 0020          Christopher Glassburn       Exhibit 21
          Maptitude screenshot - HB 369 Map Revised December 14th.map - 2010 Final Census Blocks
                                                                                                                                                  BLESSING0012635           Heather Blessing
          (Ohio)(Template) [Map Revised December 14th]_001 and associated native files                                                                                                                Exhibit 13
          Demonstrative Exhibit – Maptitude Comparison of 319 to 369
          File Name “FINAL HB 319.map” and associated files                                                                                      BLESSING0000003170
          File Name "HB 319 As Enacted - Congressional Districts.map" and associated files                                                       BLESSING0000008229
          File Name “HB 369 as Enacted FINAL.map” and associated files                                                                           BLESSING0000002450
          File Name "HB 369 Map Revised December 14th.map" and associated files                                                                  BLESSING0000007750
          Christopher Glassburn Production: Memorex USB \ 319 Original.map
          Christopher Glassburn Production: Memorex USB \ OFFICIAL 369 ADOPTED FINAL.map
          Compromise Proposal to Draw Fair Congressional Districts                                                                                SMC-KM-000363-372         Matthew Szollosi          Exhibit 5
          11/2/2011 - E-Mail chain from McCarthy to Glassburn and Budish                                                   November 2, 2011     SMC-KM-000263, 409-413      Matthew Szollosi          Exhibit 6
          11/23/2011 - E-Mail from McCarthy to Budish                                                                      November 23, 2011    SMC-KM-000184, 167-168      Matthew Szollosi          Exhibit 8
          PowerPoint - Summary of Compromise Efforts to Resolve Redistricting Impasse                                                             SMC-KM-000155-165         Matthew Szollosi          Exhibit 9
          11/18/2011 - E-mail chain from McCarthy to Judy                                                                  November 18, 2011        JUDY 0001655            Matthew Szollosi          Exhibit 18
          12/3/2011 - E-Mail chain from Cherry to McCarthy, Hoyt and Others                                                December 3, 2011       SMC-AH-000067-68          Matthew Szollosi          Exhibit 22
          7/11/2011 - E-Mail chain from Bonier to Routt, Burke, Hoyt                                                         July 11, 2011         SMC-RR-029803             Randall Routt            Exhibit 3
          7/15/2011 - E-Mail Routt to Hoyt                                                                                   July 15, 2011       SMC-RR-031375-31378         Randall Routt            Exhibit 4
          7/18/2011 - E-Mail chain from Smoot to Routt                                                                       July 18, 2011         SMC-RR-029783             Randall Routt            Exhibit 5
          7/19/2011 - E-Mail chain from Routt to Hoyt                                                                        July 19, 2011       SMC-RR-031366-31368         Randall Routt            Exhibit 6
          7/21/2011 - E-Mail chain from Peterson to Bonier, Routt, Burke and Hoyt                                            July 21, 2011       SMC-RR-029095-29096         Randall Routt            Exhibit 7
          9/8/2011 - E-Mail from Routt to Pavan                                                                            September 8, 2011     SMC-RR-028740-28742         Randall Routt            Exhibit 9
          11/17/2011 - E-Mail from Routt to McCarthy, Rowe and Cherry                                                      November 17, 2011    SMC-KM-000204, 146-147       Randall Routt            Exhibit 12
          10/31/2011 - E-Mail from Routt to Hoyt                                                                            October 31, 2011      SMC-AH-000137-138          Randall Routt            Exhibit 15
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-9
                                     Appendix F Filed: 01/18/19 Page: 2 of 2 PAGEID #: 7209
                                                                                          Intervenors' Trial Exhibit List



                                                                                                                                                                                     Deposition
Exhibit                                            Document Description                                        Document Date           Bates Number               Deposition          Exhibit      Objection
Number                                                                                                                                                                                Number
                                                                                                                                  SMC-RR-000447, 451, 452,
                                                                                                              November 1, 2011                                   Randall Routt
          11/1/2011 Maps, E-Mail, Spreadsheet                                                                                        10785, 28680, 28681                              Exhibit 16
          11/3/2011 - Email from Routt to Hoyt and Others                                                    November 3, 2011      SMC-AH-000267-000303          Randall Routt        Exhibit 17
          11/3/2011 - E-Mail from Routt to Hoyt and Others                                                   November 3, 2011        SMC-AH-000241-266           Randall Routt        Exhibit 18
          11/3/2011 - E-Mail from Routt to Hoyt and Others                                                   November 3, 2011        SMC-AH-000220-240           Randall Routt        Exhibit 19
          11/17/2011 - E-Mail from Hoyt to Routt and Others                                                  November 17, 2011     SMC-RR-028279-28280           Randall Routt        Exhibit 20
          12/9/2011 - E-Mail from Routt to Hoyt, Rowe                                                        December 9, 2011        SMC-AH-000437-438           Randall Routt        Exhibit 21
                                                                                                                                   SMC-RR-016520, 16522,
                                                                                                             December 14, 2011                                   Randall Routt
          12/14/2011 - Maps, E-Mail chain                                                                                               16673-16675                                   Exhibit 24
          12/14/2011 - E-Mail chain from Routt to Peterson                                                   December 14, 2011     SMC-RR-028384-28385           Randall Routt        Exhibit 25
          12/22/2011 - E-Mail chain from Routt to Hoyt, Cherry, McCarthy                                     December 22, 2011       SMC-AH-000341-346           Randall Routt        Exhibit 27
          OAKS Voucher Worksheet, FY 12, Voucher ID: 00004784                                                                       LENZO 0002404-2415          Keary McCarthy        Exhibit 3
          Overview, Objectives, Project Overview                                                                                     SMC-KM-000436-438          Keary McCarthy        Exhibit 5
          7/25/2011 - E-Mail chain from Glassburn to McCarthy and Cherry                                        July 25, 2011          SMC-KM-000036            Keary McCarthy        Exhibit 7
          8/9/2011 - E-Mail from McCarthy to Budish and Cherry                                                                         SMC-KM-000068            Keary McCarthy        Exhibit 8
          8/5/2011 - E-Mail from McCarthy to Hoyt                                                                                      SMC-KM-000067            Keary McCarthy        Exhibit 9
          10/16/2011 - E-Mail from Cherry to McCarthy and Brown                                               October 16, 2011      SMC-KM-000226, 399          Keary McCarthy        Exhibit 13
          Compromise Proposal to Draw Fair Congressional Districts                                                                   SMC-KM-000363-372          Keary McCarthy        Exhibit 15
          11/2/2011 - E-Mail from McCarthy to Glassburn and Budish                                           November 2, 2011     SMC-KM-000263, 174-178        Keary McCarthy        Exhibit 16
          11/10/2011 - E-Mail from McCarthy to Glassburn                                                     November 10, 2011    SMC-KM-000195, 171-172        Keary McCarthy        Exhibit 17
                                                                                                                                  SMC-KM-000291, 450, 331,
                                                                                                             November 14, 2011                                  Keary McCarthy
          11/14/2011 - E-Mail from Glassburn to McCarthy                                                                                     332                                      Exhibit 18
          PowerPoint - Summary of Compromise Efforts                                                                                 SMC-KM-000155-165          Keary McCarthy        Exhibit 20
          12/15/2011 - E-Mail chain from Routt to McCarthy and Hoyt                                          December 15, 2011       SMC-AH-000335-336          Keary McCarthy        Exhibit 24
          7/16/2018 Letter to Ben Guess from K. McCarthy, Heather Taylor-Miesle                                July 16, 2018                                    Keary McCarthy        Exhibit 25
          7/5/2011 - E-Mail from Glassburn to M. Keary                                                          July 5, 2011        SMC-KM-000029-30         Christopher Glassburn    Exhibit 5
          2010 Ohio Common and Unified Redistricting Database Technical Documentation, V3_08_10_2011.pdf                             CTRL0000012608          Christopher Glassburn    Exhibit 7
          8/31/2011 - E-Mail from Glassburn to M. Keary, S. Cherry                                            August 31, 2011       SMC-KM-000015-16         Christopher Glassburn    Exhibit 8
          9/6/2011 - E-Mail chain from T. Borier to R. Routt, C. Glassburn and Others                        September 6, 2011    SMC-RR-0029994-29995       Christopher Glassburn    Exhibit 9
          9/16/2011 - E-Mail from S. Cherry to Glassburn                                                     September 16, 2011   SMC-KM-000251-255, 484     Christopher Glassburn    Exhibit 11
          Compromise Proposal to Draw Fair Congressional Districts                                                                  SMC-KM-000363-372        Christopher Glassburn    Exhibit 12
          11/2/2011 - E-Mail from K. McCarthy to Glassburn                                                    November 2, 2011    SMC-KM-000263, 409-413     Christopher Glassburn    Exhibit 13
          Major Map Files from 2010-2011                                                                                             CTRL0000011317          Christopher Glassburn    Exhibit 14
          Listing of files produced in a folder called Memorex USB\Offers                                                                                    Christopher Glassburn    Exhibit 15
          Screenshot - Nov 2 Dmap - Block Split-Blcok-Block Group-Tract BOE County                                                                           Christopher Glassburn    Exhibit 16
          11/10/2011 - E-Mail from K. McCarthy to Glassburn                                                  November 10, 2011    SMC-KM-000195, 171-172     Christopher Glassburn    Exhibit 17
                                                                                                                                  SMC-KM-000291, 450, 331-
                                                                                                             November 14, 2011                               Christopher Glassburn
          11/14/2011 - E-Mail from Glassburn to K. McCarthy                                                                                332                                        Exhibit 18
          Summary of Compromise Efforts to Resolve Redistricting Impasse…                                                           SMC-KM-000155-165        Christopher Glassburn    Exhibit 19
          11/23/2011 - E-Mail from K. McCarthy to Glassburn                                                  November 23, 2011      SMC-KM-000278, 169       Christopher Glassburn    Exhibit 20
          Screen Shot ADOPTED FINAL.map [OFFICIAL ADOPTED FINAL_CD16]_01-03                                                          GLASSBURN 0051          Christopher Glassburn    Exhibit 22
